United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.B., Appellant
and
U.S. POSTAL SERVICE, BOWLING GREEN
STATION, New York City, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0216
Issued: February 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 7, 2016 appellant filed a timely appeal from an October 5, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits on October 5, 2016 pursuant to 5 U.S.C. § 8106(c).
HISTORY
On February 24, 1978 appellant, then a 31-year-old supply clerk, fractured her left ankle
when she fell from a platform at work. She stopped work that day. OWCP initially accepted
closed fracture of the medial malleolus of the left ankle, which was repaired surgically on
1

5 U.S.C. § 8101 et seq.

March 3, 1978. Appellant received continuation of pay from February 25 to April 10, 1978, and
wage-loss compensation benefits until she returned to work on August 11, 1978.
Appellant continued to work until October 7, 1998, when she had surgery for screw
removal and left ankle fusion. She thereafter received wage-loss compensation and was placed
on the periodic compensation rolls. Appellant returned to a modified position for a brief period
in July 1999. OWCP thereafter accepted a July 17, 1999 recurrence of disability, and she did not
return to work after that date. Appellant had additional left ankle surgery on December 2, 1999.
She retired from the employing establishment, effective October 11, 2001, and moved from New
York to Pennsylvania. Appellant continued to receive FECA benefits on the periodic rolls. In
2012 she moved to North Carolina.
Dr. Mark W. Puffenberger, a family physician, submitted reports and work capacity
evaluations (Form 5c) dated June 9, 2008 to March 23, 2015 in which he noted appellant’s
complaint of chronic joint pain in her left ankle following a fall at work in 1978. He described
physical examination findings and diagnosed osteoarthrosis of the ankle/foot. Dr. Puffenberger
advised that appellant was totally disabled and could never return to work.
In a November 14, 2014 report, Dr. Glenn E. MacNichol, Board-certified in
anesthesiology, advised that appellant was under treatment for the conditions of chronic pain of
the left ankle, bilateral hip pain, and chronic low back pain associated with intermittent lumbar
radiculopathy. He advised that appellant’s ankle pain was due to the previous ankle fracture and
that her back pain was multifactorial, indicating that her gait disturbance aggravated her back
pain.
In April 2015 OWCP referred appellant to Dr. Lawrence N. Larabee, a Board-certified
orthopedic surgeon, for a second opinion evaluation. The statement of accepted facts (SOAF)
provided to the physician indicated that the additional condition of general osteoarthritis,
multiple sites, left, had been accepted. In a May 27, 2015 report, Dr. Larabee noted the history
of injury and his review of the SOAF and medical record. He noted moderate swelling and
marked deformity present in examination of the left ankle and that appellant limped with a leftsided antalgic gait. Dr. Larabee diagnosed fixed deformity and ankylosed midfoot and advised
that the accepted conditions had not resolved. He indicated that appellant could work eight hours
a day in a sitting position and that she had reached maximum medical improvement (MMI) in
2007. Dr. Larabee provided restrictions of eight hours sitting and four hours operating a motor
vehicle, with no walking, standing, twisting, bending, stooping, or climbing.
OWCP asked that the employing establishment prepare a modified job offer that
comported with the restrictions provided by Dr. Larabee. The employing establishment offered
appellant a modified mail processing clerk position on February 22, 2016. The job offer was in
New York City, with duties of casing manual letters for eight hours. The physical requirements
were sitting up to eight hours with pushing, pulling, and lifting up to 20 pounds intermittently for
eight hours. Appellant refused the offer on March 3, 2016, noting that she attached a report from
Dr. Thomas Gennosa.2
2

No report from Dr. Gennosa is found in the case record.

2

In a supplemental report dated April 18, 2016, Dr. Larabee advised that appellant could
walk as a part of her work duties for 30 minutes daily, could walk coming and going from work
for 30 minutes daily, that she could not stand and work, but could stand for 30 minutes coming
and going from work. He reviewed the February 22, 2016 job offer and advised that she could
perform the position. In an attached work capacity evaluation, Dr. Larabee provided permanent
restrictions that appellant could walk for 1.5 hours daily, stand for 30 minutes, operate a motor
vehicle for 4 hours at work and 4 hours to and from work, and that she could not twist, bend,
stoop, or climb.
On May 6, 2016 the employing establishment informed OWCP that it had completed the
search for a modified assignment in appellant’s geographical area and had been unable to
identify a suitable assignment that fit her restrictions. A priority for assignment worksheet was
attached.
By letter dated May 23, 2016, OWCP informed the employing establishment that the
February 22, 2016 job offer was found suitable except that relocation expenses were not
authorized. It explained that, as the evidence of record indicated that appellant was no longer on
the employing establishment rolls, in accordance with OWCP regulations relocation expenses
should be provided since she had moved from her previous duty station.
On July 26, 2016 the employing establishment again offered appellant the modified
processing clerk position. It noted that relocation expenses were authorized when the offer was
accepted. Appellant refused the position on August 1, 2016, stating that she was under pain
management and that she took hydrocodone four times daily, all due to her fractured left ankle.
By letter dated August 11, 2016, OWCP advised appellant that the position offered was
suitable. Appellant was notified that if she failed to report to work or failed to demonstrate that
the failure was justified, pursuant to section 8106(c)(2) of FECA, her right wage-loss
compensation or a schedule award would be terminated. She was afforded 30 days to respond.
On September 9, 2016 appellant forwarded her August 1, 2016 refusal of the job offer.
Medical evidence attached included a May 11, 2015 magnetic resonance imaging (MRI) scan of
lumbar spine that demonstrated severe stenosis from L3-4 through L5-S1, moderate-to-severe
facet degenerative disease, grade 1 anterolisthesis of L4 on L5, and moderate-to-severe loss of
disc space height. A November 11, 2015 left ankle fracture demonstrated surgical changes and
considerable degenerative change. An incomplete, unsigned emergency department report date
August 4, 2016 noted diagnoses of fall with abrasion of cheek. In an August 30, 2016 report,
Kristin W. Warren, a physician assistant, noted diagnoses of diabetes mellitus, tobacco
dependence syndrome, localized osteoarthrosis, osteoarthritis of ankle, ankle joint pain, low back
pain, and elevated blood pressure. She indicated that left ankle examination demonstrated
swelling, pain with palpation, limited range of motion due to fusion, and a slight limp without
ambulation. Ms. Warren diagnosed left ankle pain, described appellant’s medication regimen,
and advised that she could continue activities as tolerated.
On September 2, 2016
Dr. Akpomudiare Otuguor, a Board-certified family physician, advised that appellant had
chronic medical problems including bulging disc at the lower back for which she received steroid
injections. He further noted the history of multiple surgeries including fusion of the left ankle,

3

that she attended pain management, and that she ambulated with a cane. Dr. Otuguor concluded
that, due to these medical conditions, appellant would have difficulty with work.
By letter dated September 12, 2016, OWCP advised appellant that her reasons for
refusing the offered position were not valid. Appellant was afforded an additional 15 days to
accept the offered position. On October 3, 2016 the employing establishment indicated that the
offered position remained available.
In an October 5, 2016 decision, OWCP terminated appellant’s wage-loss compensation
and right to a schedule award effective that date because she refused an offer of suitable work. It
noted that the medical evidence submitted by appellant did not contain an explanation of why
she could not perform the offered position and found that the weight of medical evidence rested
with the opinion of Dr. Larabee who provided the second opinion evaluation.
LEGAL PRECEDENT
Section 8106(c) of FECA provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”3
It is OWCP’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.4 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.5 To justify termination, OWCP must show that the
work offered was suitable and that appellant was informed of the consequences of his refusal to
accept such employment.6 In determining what constitutes “suitable work” for a particular
disabled employee, it considers the employee’s current physical limitations, whether the work is
available within the employee’s demonstrated commuting area, the employee’s qualifications to
perform such work, and other relevant factors.7
The issue of whether an employee has the physical ability to perform a modified position
offered by the employing establishment is primarily a medical question that must be resolved by
medical evidence.8 In assessing medical evidence, the number of physicians supporting one
position or another is not controlling. The weight of such evidence is determined by its
reliability, its probative value, and its convincing quality. The factors that comprise the
evaluation of medical evidence include the opportunity for and the thoroughness of physical
3

5 U.S.C. § 8106(c)(2).

4

Joyce M. Doll, 53 ECAB 790 (2002).

5

20 C.F.R. § 10.517(a).

6

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
7

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

8

Gayle Harris, 52 ECAB 319 (2001).

4

examination, the accuracy and completeness of the physician’s knowledge of the facts and
medical history, the care of analysis manifested, and the medical rationale expressed in support
of the physician’s opinion.9
OWCP procedures provide that acceptable reasons for refusing an offered position
include withdrawal of the offer or medical evidence of inability to do the work or travel to the
job.10 If possible, the employing establishment should offer suitable employment in the location
where the employee currently resides. If this is not practical, it may offer suitable reemployment
at the employee’s former duty station or other location.11
ANALYSIS
Once OWCP accepts a claim it has the burden of proof to justify termination or
modification of compensation benefits.12 This includes cases where OWCP terminates
compensation under section 8106(c) of FECA for refusal of suitable work.13 Section 8106(c) is a
penalty provision and shall be narrowly construed.14
The Board finds that OWCP did not meet its burden of proof to terminate wage-loss
compensation on October 5, 2016. OWCP found that the weight of the medical evidence rested
with the opinion of Dr. Larabee who provided a second opinion evaluation. However, the Board
finds that Dr. Larabee’s reports are lacking because his answers in both the May 27, 2015 and
April 18, 2016 reports were cursory and not well reasoned and were thus insufficient to meet
OWCP’s burden of proof.
In his May 27, 2015 report, Dr. Larabee provided few physical examination findings,
merely noting that the left ankle had moderate swelling with a marked deformity evident and an
ankylosed mid-foot. When asked for objective findings to support disability, he merely indicated
“same,” fixed deformity and ankylosed mid-foot. Likewise, in his April 18, 2016 supplemental
report, Dr. Larabee gave only abbreviated answers and no rationale for the time restrictions he
listed. To meet its burden of proof to establish that an offered position is suitable, the medical
evidence on which OWCP relies should be based on current examination findings, the medical
record, and a SOAF and clearly explain that appellant is physically capable of performing the

9

Maurissa Mack, 50 ECAB 498 (1999).

10

Federal (FECA) Procedure Manual, Part -- 2 Claims, Reemployment: Determining Wage-Earning Capacity,
Refusal of Job Offer, Chapter 2.814.5 (June 2013); see Lorraine C. Hall, 51 ECAB 477 (2000).
11

20 C.F.R. § 10.508; see S.H., Docket No. 15-0329 (issued June 5, 2015).

12

Supra note 7.

13

Y.A., 59 ECAB 701 (2008).

14

Stephen A. Pasquale, 57 ECAB 396 (2006).

5

duties of the offered position.15 The medical evidence should be clear and unequivocal that the
claimant could perform the offered employment position.16
The issue of whether a claimant is able to perform the duties of the offered employment
position is a medical one and must be resolved by probative medical evidence.17 While OWCP
found that Dr. Larabee’s opinion contained sufficient medical rationale to support that appellant
could perform the duties of the offered position,18 the Board finds his opinion lacks sufficient
rationale to meet OWCP’s burden of proof. The medical evidence of record, therefore, fails to
establish that the offered position was suitable.19
The employing establishment offered appellant a modified mail processing clerk position
on February 22, 2016 and noted that relocation expenses were authorized when the offer was
accepted. Appellant refused the position on August 1, 2016, stating that she was under pain
management and that she took hydrocodone four times daily, all due to the fractured left ankle.
As previously noted, OWCP must consider all of appellant’s conditions including
preexisting, work related, and subsequently acquired medical conditions in determining whether
a position is suitable for appellant. The record does not substantiate that OWCP considered
appellant’s lumbar disc disease or pain medications in reaching its decision. Therefore, OWCP
has not met its burden of proof in this case.20
As a penalty provision, section 8106(c)(2) must be narrowly construed. Based on the
evidence of record, the Board finds that OWCP improperly determined that the modified position
offered appellant constituted suitable work within her physical limitations and
capabilities. Consequently, OWCP did not meet its burden of proof to justify the termination of
her compensation benefits pursuant to section 8106(c)(2).
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation on October 5, 2016 pursuant to 5 U.S.C. § 8106(c).

15

See generally, E.F., Docket No. 15-0103 (issued May 12, 2015).

16

D.G., Docket No. 16-1492 (issued January 3, 2017).

17

Supra note 8.

18

Supra note 9.

19

See Patrick A. Santucci, 40 ECAB 151 (1988).

20

See H.L., Docket No. 16-1810 (issued March 16, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the October 5, 2016 decision of the Office of
Workers’ Compensation Programs is reversed.21
Issued: February 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

21
Colleen Duffy Kiko, Judge, participated in the original decision but was no longer a member of the Board
effective December 11, 2017.

7

